Title: To George Washington from John Kirkpatrick, 17 September 1757
From: Kirkpatrick, John
To: Washington, George



Dear Sir
Alexandria 17th Septemr 1757.

I am honoured with your very kind letter by Mr Hamilton confirming the Obligations I lye under from the many instances of Your Friendship and Regard. For which I can only

offer my gratefull Acknowledgements—a poor return for such unmeritted kindnesses.
Your candid and Just remarks on the scheme of Settling a Store by Mr Watson at Winchester, carry their due weight with me, and corroborate the Conclusions I drew from the proposal—Among severall reasons that discouraged our design, that of Mr Watsons unfitness was one, very matterial—and the unfirm state of Health I have been in, this Summer, rendered me unable to undertake the Affair—So that, I judged it more prudent to drop the design—at least for some time—I am now, thank God, upon the recovery & wou’d Gladly Attempt some Way of Business conducive to an easie passage thro’ life—and, believe shall break off my Connections with Mr Watson—as My Brother is Fit to undergo some fatigue and willing to join me in any Adventure of probable Advantage.
The Scheme you kindly sent of Suttling, and From which as you observe (under proper conduct,) Advantage might arrise—is foreclosed—Mr Ramsay return’d about Four days ago from Williamsburgh, having Contracted to Victuall the Forces of Your Regiment Stationd in Frederick & Hampshire Countys—at what rate, I know not—but in Conjunction with Carlyle and Dalton—and with resolutions to pursue the plan of Suttlers, Retailers, Commissary, and what not, for the Compleat and proper Accommodating Your Regiment in every Requisite whatsoever—This much, I had learn’d, was their intentions, before I had the pleasure of receiving Your Affectionate Address—and was pleased with the Approaching prospects of the Commodious & Satisfactory entertainment so necessary & Desirable amongst Your Troops.
You may rely on the Secrecy injoind on this Subject—and shall not add Further till I have the pleasure of seeing you—which I hope will be in a Fortnights time.
Inclosed is Mr Johnsons recet for the five Years rent of his Plantation £12.10. Curry.
Mr Hamilton hastens to be gone—& shall only add my sincere wishes for Your Health & happiness—and Am with very much Esteem Dear Sir Your Much Obliged and Most Obedt Hume Servt

Jno: Kirkpatrick

